Case: 1:20-mc-00015-JG Doc #: 1 Filed: 01/28/20 1o0f 7. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO, EASTERN DISTRICT

In re: Mine LLC, {: 20 HC 915°"

Applicant, MISCELLANEOUS ACTION
Case No:
ase No JUDGE GWIN

vs. REQUEST FOR SUBPOENA
TO IDENTIFY INFRINGER
PURSUANT TO 17 U.S.C. § 512(h)

John Doe,

Respondent.

 

Minc, LLC (“Applicant”), hereby requests the Clerk of this Court issue the attached

SA Y¢b 3 07CZ

Subpoenas Duces Tecum to Respondent, Vestron Media, 14455 N. Hayden Road, Scottsdale,
Arizona 85260, email vestronmedia@protonmail.com for the purpose of identifying certain
alleged copyright infringers.
I. Applicable Law:
Federal law provides, pursuant 17 U.S.C. § 512(h):
Subpoena To Identify Infringer—
(1) Request— A copyright owner or a person authorized to act on the
owner’s behalf may request the clerk of any United States district court to issue a
subpoena to a service provider for identification of an alleged infringer in
accordance with this subsection.
(2) Contents of request—The request may be made by filing with the
clerk—

(A) a copy of a notification described in subsection (c)(3)(A);
Case: 1:20-mc-00015-JG Doc #: 1 Filed: 01/28/20 2 of 7. PagelD #: 2

(B) a proposed subpoena; and

(C) a sworn declaration to the effect that the purpose for which the
subpoena is sought is to obtain the identity of an alleged infringer and that such
information will only be used for the purpose of protecting rights under this title.

(3) Contents of subpoena.—

The subpoena shall authorize and order the service provider receiving the
notification and the subpoena to expeditiously disclose to the copyright owner or
person authorized by the copyright owner information sufficient to identify the
alleged infringer of the material described in the notification to the extent such
information is available to the service provider,

(4) Basis for granting subpoena.—

If the notification filed satisfies the provisions of subsection (c)(3)(A), the
proposed subpoena is in proper form, and the accompanying declaration is
properly executed, the clerk shall expeditiously issue and sign the proposed
subpoena and return it to the requester for delivery to the service provider.

(5) Actions of service provider receiving subpoena.—

Upon receipt of the issued subpoena, either accompanying or subsequent
to the receipt of a notification described in subsection (c)(3)(A), the service
provider shall expeditiously disclose to the copyright owner or person authorized
by the copyright owner the information required by the subpoena,
notwithstanding any other provision of law and regardless of whether the service
provider responds to the notification.

(6) Rules applicable to subpoena.

 

 
Case: 1:20-mc-00015-JG Doc #: 1 Filed: 01/28/20 3 of 7. PagelD #: 3

Uniess otherwise provided by this section or by applicable rules of the

court, the procedure for issuance and delivery of the subpoena, and the remedies

for noncompliance with the subpoena, shall be governed to the greatest extent

practicable by those provisions of the Federal Rules of Civil Procedure governing

the issuance, service, and enforcement of a subpoena duces tecum.

A copyright claim of infringement is sufficient if it contains all of the following
information enumerated in 17 U.S.C. § 512(c)(3)(A), which calls for:

(i) A physical or electronic signature of a person authorized to act on behalf of the
owner of an exclusive right that is allegedly infringed.

{ii} Identification of the copyrighted work claimed to have been infringed, or, if
multiple copyrighted works at a single online site are covered by a single notification, a
representative list of such works at that site.

(iii) Identification of the material that is claimed to be infringing or to be the subject of

infringing activity and that is to be removed or access to which is to be disabled, and information
reasonably sufficient to permit the service provider to locate the material.

(iv) Information reasonably sufficient to permit the service provider to contact the
complaining party, such as an address, telephone number, and, if available, an electronic mail
address at which the complaining party may be contacted.

(v) A statement that the complaining party has a good faith belief that use of the
material in the manner complained of is not authorized by the copyright owner, its agent, or the

law.

 

 
Case: 1:20-mc-00015-JG Doc #: 1 Filed: 01/28/20 4 of 7. PagelD #: 4

(vi) A statement that the information in the notification is accurate, and under penalty

of perjury, that the complaining party is authorized to act on behalf of the owner of an exclusive

right that is allegedly infringed.

Il. NOTIFICATION OF COPYRIGHT INFRINGEMENT—GOOGLE, LLC

1,

Identification of work being infringed 17 U.S.C. § 512(c)(3)(A):
The following photograph of Applicant, Aaron M. Minc, available at URL:
https://www.minclaw.com/about-aaron-minc/ is the copyrighted content/work being

infringed (17 U.S.C. § 512(c)(3)(A)(ii)):

 

Identification of the infringing material copyrighted content (17 U.S.C. §
512(c)(3)(A)(iii)). The photograph identified above appeared and was copied and
republished at the following URLs, a copy of the infringing content as displayed on the
web:

https://www.cheaterboard.com/aaron-minc-orange-ohio/

 

https://www.bustedcheater.com/aaron-minc-orange-ohio/

https://www.cheaterbay.com/aaron-minc-orange-ohio/

 

https://www.cheaterblock.com/aaron-minc-orange-ohio/

 

https://www.cheaterbot.com/aaron-minc-orange-ohio/

https://www.cheatercase.com/aaron-minc-orange-ohio/

 
Case: 1:20-mc-00015-JG Doc #: 1 Filed: 01/28/20 5 of 7. PagelD#: 5

https://www.cheatercentral.com/aaron-minc-orange-ohio/
https://www.cheaterexpose.com/aaron-minc-orange-ohio/
https://www.cheaterhoe.com/aaron-minc-orange-ohio/
https://www.cheaterinformer.com/aaron-minc-orange-ohio/
https://www.cheaterpicture.com/aaron-minc-orange-ohio/
https://www.cheaterradar.com/aaron-minc-orange-ohio/
https://www.cheaterrant.com/aaron-minc-orange-ohio/
https://www.cheaterscaughtonline.com/aaron-minc-orange-ohio/
https://www.cheatersiren.com/aaron-minc-orange-ohio/
https://www.cheaterspalace.com/aaron-minc-orange-ohio/
https://www.cheaterturd.com/aaron-minc-orange-ohio/

https://www.cheatervillage.com/aaron-minc-orange-ohio/

https://www.cheaterxposed.com/aaron-minc-orange-ohio/
https://www.deadbeatexposed.com/aaron-minc-orange-ohio/

https://www.dirtblot.com/aaron-minc-orange-ohio/
https://www.dontdateacheater.com/aaron-minc-orange-ohio/
https://www.exposecheaters.com/aaron-minc-orange-ohio/
https://www.exposecheatingonline.com/aaron-minc-orange-ohio/
https://www.exposedhomewreckers.com/aaron-minc-orange-ohio/
https://www.fraudsters.online/aaron-minc-orange-ohio/
https://www.hellocheaters.com/aaron-minc-orange-ohio/
https://www.heyhobo.com/aaron-minc-orange-ohio/

https://www.reportacheater.com/aaron-minc-orange-ohio/
Case: 1:20-mc-00015-JG Doc #: 1 Filed: 01/28/20 6 of 7. PagelD #: 6

https://www.sheshomewrecker.com/aaron-minc-orange-ohio/
https://www.scamfound.com/aaron-minc-orange-ohio/
https://www.wehatecheaters.com/aaron-minc-orange-ohio/
https://www.wtfscam.com/aaron-minc-orange-ohio/

https://www.ugotreported.com/aaron-minc-orange-ohio/

3. Contact Information (17 U.S.C. § 512(c)(3)(A)(iv)):

Aaron M Mince, 200 Park Avenue, Suite 200, Orange Village, Ohio 44122; Tel: (216)
373-7706; Fax: (440) 792-5327; Email: aminc@minclaw.com

4. Pursuant to 17 U.S.C. § 512(c)(3)(A)(v), I have a good faith belief that the use of the
material complained of herein is not authorized by the copyright owner, his agent, or the
law, and that the use in question does not qualify as fair pursuant to 17 U.S.C. § 107. See
Lenz v. Universal Music Pub.,Inc., 815 F.3d 1146 (9th Cir. 2016).

5. Pursuant to 17 U.S.C. § 512(c)(3)(A)(vi), I further certify that the information in this
notification is accurate, and under penalty of perjury, that I am authorized to act on behalf
of the Complainant as the owner of an exclusive rights that are allegedly infringed.

6. VERIFICATION: Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that
the foregoing is true and correct.

DATED: Cleveland, Ohio
January 21, 2020
Case: 1:20-mc-00015-JG Doc #: 1 Filed: 01/28/20 7 of 7. PagelD #: 7

MINC, LLC

Aaron M. Minc,
200 Park Avenue, Suite 200,
Orange Village, Ohio 44122
Tel: (216) 373-7706
Fax: (440) 792-5327

Email: aminc@minclaw.com
